DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on March 3, 2021 for application number 17/190,943. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PG Pub No. 2017/0166196), hereinafter “Park”.
Regarding claim 1, Park discloses a drive device for a hybrid vehicle, comprising: an internal combustion engine (paragraph 5); an electric motor (Abstract); an automatic transmission that transmits power of at least one of the internal combustion engine and the electric motor to a driving wheel (paragraphs 15, 30); a first engagement element provided between the internal combustion engine and the electric motor (Abstract); an electrically driven hydraulic pressure source that supplies hydraulic pressure to the first engagement element and engagement elements included in the automatic transmission (Abstract); and a control device that controls the electric motor and the electrically driven hydraulic pressure source (Abstract), wherein when the automatic transmission has a shift range changed and the first engagement element is disengaged (paragraphs 15, 69), the control device executes a prescribed control, and in the prescribed control, the control device sets a rotational speed of the electric motor to be equal to or lower than a prescribed rotational speed (Abstract; paragraph 17, 48), switches an engagement state of the engagement elements included in the automatic transmission to an engagement state corresponding to the changed shift range (paragraphs 46-48), and increases the rotational speed of the electric motor to a target rotational speed corresponding to the changed shift range (Abstract; paragraphs 17, 46-48).
Regarding claim 2, Park discloses the drive device for a hybrid vehicle according to claim 1, wherein the control device stops the electric motor when the shift range of the automatic transmission is a neutral range or a parking range (paragraphs 46-48), the control device executes a first control as the prescribed control when the shift range of the automatic transmission is changed from the neutral range or the parking range to a forward drive range or a reverse drive range and the first engagement element is disengaged (paragraphs 19, 46-48), and in the first control, the control device continues to stop the electric motor, switches an engagement state of the engagement elements included in the automatic transmission to an engagement state corresponding to the changed shift range, and increases a rotational speed of the electric motor to the target rotational speed (paragraphs 17, 46-48).
Regarding claim 4, Park discloses the drive device for a hybrid vehicle according to claim 2, wherein the control device does not execute the first control when the shift range of the automatic transmission is changed from the neutral range or the parking range to the forward drive range or the reverse drive range and the first engagement element is not disengaged (paragraphs 19, 46-48, 74).
Regarding claim 5, Park discloses the drive device for a hybrid vehicle according to claim 1, wherein when the shift range of the automatic transmission is a forward drive range or a reverse drive range and an accelerator pedal is not operated, the control device causes the electric motor to rotate at a target rotational speed corresponding to the selected shift range (paragraphs 74-75), when the shift range of the automatic transmission is changed between the forward drive range and the reverse drive range and the first engagement element is disengaged, the control device executes a second control as the prescribed control, and in the second control, the control device reduces the rotational speed of the electric motor to the prescribed rotational speed, switches an engagement state of the engagement elements included in the automatic transmission to an engagement state corresponding to the changed shift range, and increases the rotational speed of the electric motor to the target rotational speed (paragraphs 74, 75, 85, 88).
Regarding claim 6, Park discloses the drive device for a hybrid vehicle according to claim 5, wherein the control device does not execute the second control when the shift range of the automatic transmission is changed between the forward drive range and the reverse drive range and the first engagement element is not disengaged (paragraphs 74, 75, 85).
Regarding claim 7, Park discloses the drive device for a hybrid vehicle according to claim 5, wherein the control device does not execute the second control when the hybrid vehicle has a vehicular speed larger than a threshold value (paragraphs 74, 75, 85, 101).
Regarding claim 8, Park discloses the drive device for a hybrid vehicle according to claim 1, wherein when the shift range of the automatic transmission is changed, the first engagement element is disengaged, and the internal combustion engine is actuated after the shift range is changed, the control device sets a rotational speed of the electric motor to be equal to or lower than a prescribed rotational speed, engages the first engagement element, switches an engagement state of the engagement elements included in the automatic transmission to an engagement state corresponding to the changed shift range, and increases the rotational speed of the electric motor to a target rotational speed corresponding to the changed shift range (Abstract; paragraphs 17, 46-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kuwahara et al. (US PG Pub No. 2015/0336571), hereinafter “Kuwahara”.
Regarding claim 3, Park discloses the drive device for a hybrid vehicle according to claim 1.
Park fails to disclose a mechanically driven hydraulic pressure source that operates using the internal combustion engine or the electric motor as a power source, wherein the control device stops the electric motor when the shift range of the automatic transmission is a neutral range or a parking range, the control device executes a first control as the prescribed control when the shift range of the automatic transmission is changed from the neutral range or the parking range to a forward drive range or a reverse drive range and the first engagement element is disengaged, and in the first control, the control device increases a rotational speed of the electric motor to the prescribed rotational speed, switches an engagement state of the engagement elements included in the automatic transmission to an engagement state corresponding to the changed shift range, and increases the rotational speed of the electric motor to the target rotational speed.
However, Kuwahara discloses a mechanically driven hydraulic pressure source (Kuwahara (28)) that operates using the internal combustion engine or the electric motor as a power source (paragraph 49), wherein a control device (Kuwahara (100)) stops the electric motor when the shift range of the automatic transmission is a neutral range or a parking range (Kuwahara (paragraph 147)), the control device executes a first control as the prescribed control when the shift range of the automatic transmission is changed from the neutral range or the parking range to a forward drive range or a reverse drive range and the first engagement element is disengaged (Kuwahara (paragraphs 65-68)), and in the first control, the control device increases a rotational speed of the electric motor to the prescribed rotational speed, switches an engagement state of the engagement elements included in the automatic transmission to an engagement state corresponding to the changed shift range, and increases the rotational speed of the electric motor to the target rotational speed (Kuwahara (paragraphs 8, 20, 26)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Park by incorporating a mechanically driven hydraulic pressure source as taught by Kuwahara in order to have a pump that is capable of using both the engine and the electric motor as a power source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747